Case 19-11781-LSS    Doc 797-7     Filed 05/29/20   Page 1 of 11




                           Exhibit G

                    Contract and Leases Lists
            Case 19-11781-LSS   Doc 797-7    Filed 05/29/20   Page 2 of 11




                                    Exhibit G-1

                          Assumed Contract and Leases List



[See attached.]
          Case 19-11781-LSS         Doc 797-7      Filed 05/29/20      Page 3 of 11




                                ARTICLE V
                    TREATMENT OF EXECUTORY CONTRACTS
                          AND UNEXPIRED LEASES


A.   Assumption and Rejection of Executory Contracts and Unexpired Leases

     On the Effective Date, except as otherwise provided in the Plan, each Executory
     Contract and Unexpired Lease not previously rejected, assumed, or assumed and
     assigned, including, without limitation, any employee benefit plans, severance
     plans, and other Executory Contracts under which employee obligations arise, shall
     be deemed automatically rejected pursuant to sections 365 and 1123 of the
     Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
     specifically described in the Plan as to be assumed or assumed and assigned in
     connection with confirmation of the Plan, or is specifically scheduled on the
     Assumed Contracts and Leases List to be assumed or assumed and assigned (as
     specified on such list) pursuant to the Plan or the Plan Supplement; (2) is subject to
     a pending motion to assume such Unexpired Lease or Executory Contract as of the
     Effective Date; or (3) is a contract, instrument, release, indenture, or other
     agreement or document entered into in connection with the Plan.

     Unless otherwise indicated, assumptions or rejections of Executory Contracts and
     Unexpired Leases pursuant to the Plan or the Acquisition Documents are effective
     as of the Effective Date. Any motions to assume Executory Contracts or Unexpired
     Leases pending on the Effective Date shall be subject to approval by a Final Order
     of the Bankruptcy Court on or after the Effective Date. Notwithstanding anything
     to the contrary in the Plan, at the direction or with the consent of the Acquirer, and
     in accordance with the Acquisition by Foreclosure Agreement, the Acquirer (i) may
     elect to have the Debtors reject any Key Contract at any time prior to the Effective
     Date, and (ii) shall have the right to alter, amend, modify, or supplement the
     Assumed Contracts and Leases List identified in Article V.A of the Plan and in the
     Plan Supplement at any time through and including 45 days after the Effective Date.
                                                   Case 19-11781-LSS               Doc 797-7    Filed 05/29/20       Page 4 of 11




Contract                                                                                                                                               Effective
  No.        Debtor(s) Party to Contract                      Name of Counterparty                                  Title of Contract                    Date      Cure Amount
  A-1    Furie Operating Alaska, LLC            ACS Long Distance; ACS Internet LLC d/b/a       Business Services Agreement                           5/15/2015           $0.00
                                                Alaska Communications
 A-2     Furie Operating Alaska, LLC            AIM Alaska LLC                                  Service Order and Storage Agreement                   1/30/2018           $0.00
 A-3     Furie Operating Alaska, LLC            Air Pollution Testing Inc                       Master Service Agreement                              11/7/2017           $0.00
 A-4     Furie Operating Alaska, LLC            Alaska Pipeline Company                         Amendment No. 2 to Gas Sales Agreement                4/25/2019           $0.00
 A-5     Furie Operating Alaska, LLC            Alaska Pipeline Company                         Gas Sales Agreement                                   2/26/2016           $0.00
 A-6     Furie Operating Alaska, LLC            Alaska Pipeline Company                         Amendment to Gas Sales Agreement                      9/13/2017           $0.00
 A-7     Furie Operating Alaska, LLC            Alaska Pipeline Company                         Letter Agreement Regarding                            7/12/2018           $0.00
 A-8     Furie Operating Alaska, LLC            Alaska Pipeline Company                         Amendment No. 3 to Gas Sales Agreement                2/13/2020           $0.00
 A-9     Furie Operating Alaska, LLC            Alaskan Seismic Ventures                        License Agreement for 3D Seismic Data                 5/29/2015           $0.00
 A-10    Furie Operating Alaska, LLC            Alaskan Seismic Ventures                        Pre Subscription Agreement                            5/29/2015           $0.00
 A-11    Furie Operating Alaska, LLC            Alaskan Seismic Ventures                        Pre Subscription Agreement                            5/29/2015           $0.00
 A-12    Furie Operating Alaska, LLC;           Alaskan Seismic Ventures LLC                    Consent to Collateral Assignment                      7/27/2015           $0.00
         Cornucopia Oil & Gas Company, LLC

 A-13    Furie Operating Alaska, LLC            Alaskan Seismic Ventures LLC                    Pre-Subscription Agreement                            7/27/2015           $0.00
 A-14    Furie Operating Alaska, LLC            American Petroleum Tankers LLC                  CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-15    Furie Operating Alaska, LLC            American Petroleum Tankers LLC                  CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-16    Furie Operating Alaska, LLC            Apache Alaska Corporation                       CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-17    Furie Operating Alaska, LLC            Apache Alaska Corporation                       CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-18    Furie Operating Alaska, LLC            Aspen Specialty Insurance Company               Environmental Insurance Policy No. ERA9L4H19          4/11/2019           $0.00
 A-19    Furie Operating Alaska, LLC            ASRC Energy Services Alaska Inc                 Master Service Agreement                              1/25/2017           $0.00
 A-20    Furie Operating Alaska, LLC            ASRC Energy Services E & P Technology Inc       Master Service Agreement                               1/25/2017          $0.00
 A-21    Furie Operating Alaska, LLC            Aurora Gas LLC                                  CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-22    Furie Operating Alaska, LLC            Aurora Gas LLC                                  CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-23    Furie Operating Alaska, LLC            Berkshire Hathaway Homestate Insurance Co.      Automobile Insurance Policy No. 02APM0173401          6/18/2018           $0.00

 A-24    Furie Operating Alaska, LLC            Blue Cross Blue Shield of Texas                 Group Managed Health Care and Pharmacy Benefits          N/A              $0.00
                                                                                                Contracty
 A-25    Furie Operating Alaska, LLC            BlueCrest Alaska Operating LLC                  CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-26    Furie Operating Alaska, LLC            BOS Solutions Inc                               Master Service Agreement                              5/29/2018           $0.00
 A-27    Furie Operating Alaska, LLC            Buccaneer Alaska Operations LLC                 CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-28    Furie Operating Alaska, LLC            C&D Production Specialist Co Inc                Master Service Agreement                              3/18/2014           $0.00
 A-29    Furie Operating Alaska, LLC            Cameron International Corporation               Master Service Agreement Modification No. 1           5/30/2013           $0.00
 A-30    Furie Operating Alaska, LLC            Cameron International Corporation               Master Service Agreement                              8/19/2011           $0.00
 A-31    Furie Operating Alaska, LLC            CISPRI Services LLC                             CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-32    Furie Operating Alaska, LLC            Coffman Engineers Inc                           Master Service Agreement                               6/22/2016          $0.00
 A-33    Furie Operating Alaska, LLC            Command Performance LLC                         Master Service Agreement                               1/25/2016          $0.00
 A-34    Furie Operating Alaska, LLC            ConocoPhillips Alaska Inc                       CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-35    Furie Operating Alaska, LLC            ConocoPhillips Alaska Inc                       CISPRI Partners Amended Partnership Agreement          12/6/2012          $0.00
 A-36    Furie Operating Alaska, LLC            Cook Inlet Energy LLC                           CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-37    Furie Operating Alaska, LLC            Cook Inlet Energy LLC                           CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-38    Furie Operating Alaska, LLC            Cook Inlet Natural Gas Storage Alaska LLC       Interruptible Storage Service Agreement               8/31/2015           $0.00
 A-39    Furie Operating Alaska, LLC            Cook Inlet Regional Citizens Advisory Council   Agreement for Funding                                 7/1/2015            $0.00

 A-40    Furie Operating Alaska, LLC            Cook Inlet Spill Prevention and Response Inc    CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-41    Furie Operating Alaska, LLC            Cook Inlet Spill Prevention and Response Inc    Response Action Contract                               1/3/2012           $0.00
 A-42    Furie Operating Alaska, LLC            Cook Inlet Spill Prevention and Response Inc    Marine Services Contract                              6/16/2014           $0.00
 A-43    Furie Operating Alaska, LLC            Cosmo Oil of USA Inc                            CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-44    Furie Operating Alaska, LLC            Cosmo Oil of USA Inc                            CISPRI Partners Amended Partnership Agreement          12/6/2012          $0.00
 A-45    Furie Operating Alaska, LLC            Cruz Construction Inc                           Master Service Agreement                               6/10/2014          $0.00
 A-46    Furie Operating Alaska, LLC            Danny S. Davis                                  Ownership Conveyance Agreement                         6/29/2011          $0.00
 A-47    Furie Operating Alaska, LLC            Danny S. Davis                                  Letter Agreement                                      6/29/2011           $0.00
 A-48    Furie Operating Alaska, LLC            Danny S. Davis                                  Letter Re: Working Interest Assignment                6/29/2011           $0.00
 A-49    Furie Operating Alaska, LLC            Danny S. Davis                                  Letter Agreement Working Interest Assignment          6/29/2011           $0.00
 A-50    Furie Operating Alaska, LLC            Danny S. Davis                                  Lease Transfer Agreement                              6/29/2011           $0.00
 A-51    Furie Operating Alaska, LLC            Danny S. Davis                                  Kitchen Unit Agreement                                12/11/2006          $0.00
 A-52    Furie Operating Alaska, LLC            Delta Western Inc                               CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-53    Furie Operating Alaska, LLC            Delta Western Inc                               CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
 A-54    Furie Operating Alaska, LLC            Dowland-Bach Corporation                        Master Service Agreement                              2/26/2016           $0.00
 A-55    Furie Operating Alaska, LLC            Drilling Services of America Inc                Master Service Agreement                              1/10/2017           $0.00
 A-56    Furie Operating Alaska, LLC            Eaton Oil Tools Inc                             Master Service Agreement                              4/22/2019           $0.00
 A-57    Furie Operating Alaska, LLC            Emerald Alaska                                  Master Service Agreement                              5/18/2012           $0.00
 A-58    Furie Operating Alaska, LLC; Corsair   Energy Capital Partners Mezzanine               JOA Operator Appointment Letter                       7/15/2014           $0.00
         Oil & Gas LLC; Cornucopia Oil & Gas    Opportunities Fund A, LP
         Company, LLC

 A-59    Furie Operating Alaska, LLC            Exploitation Technologies LLC                   Contractor Service Agreement                          11/20/2015          $0.00
 A-60    Furie Operating Alaska, LLC            Expro Americas LLC                              Master Service Agreement                               9/13/2012          $0.00
 A-61    Furie Operating Alaska, LLC            FireStar Oilfield Services                      Master Service Agreement                               7/31/2015          $0.00
 A-62    Furie Operating Alaska, LLC            Flint Hills Resources Alaska LLC                CISPRI Services Limited Liability Company Agreement   12/15/2015          $0.00

 A-63    Furie Operating Alaska, LLC            Flint Hills Resources Alaska LLC                CISPRI Partners Amended Partnership Agreement         12/6/2012           $0.00
                                                  Case 19-11781-LSS                 Doc 797-7     Filed 05/29/20       Page 5 of 11




A-64    Furie Operating Alaska, LLC            Fugro Chance Inc; Fugro GeoServices Inc; Fugro-    Master Service Agreement                                  4/11/2012     $0.00
                                               McClelland Marine Geosciences Inc
A-65    Furie Operating Alaska, LLC            GCI Communication                                  Master Service Agreement                                  5/6/2013      $0.00
A-66    Furie Operating Alaska, LLC            GCI Communication                                  Master Service Agreement Modification No. 1               6/5/2013      $0.00
A-67    Furie Operating Alaska, LLC            Geoservices Inc                                    Master Service Agreement Modification No. 1               7/17/2013     $0.00
A-68    Furie Operating Alaska, LLC            Global Diving & Salvage Inc                        Master Services Agreement Modification No. 1              3/18/2013     $0.00
A-69    Furie Operating Alaska, LLC            Global Diving & Salvage Inc                        Master Services Agreement                                 6/14/2011     $0.00
A-70    Furie Operating Alaska, LLC            Gyrodata Inc                                       Master Service Agreement                                  1/5/2015      $0.00
A-71    Furie Operating Alaska, LLC            Halliburton Energy Services Inc                    Master Service Agreement Modification No. 1               9/10/2013     $0.00
A-72    Furie Operating Alaska, LLC            Halliburton Energy Services Inc                    Master Service Agreement                                  5/23/2011     $0.00
A-73    Furie Operating Alaska, LLC            Hanover Insurance Company                          Office Contents Insurance Policy No. RHD A 16286005      11/26/2018     $0.00

A-74    Furie Operating Alaska, LLC            Hilcorp Alaska LLC                                 CISPRI Services Limited Liability Company Agreement      12/15/2015     $0.00

A-75    Furie Operating Alaska, LLC            Hilcorp Alaska LLC                                 CISPRI Partners Amended Partnership Agreement            12/6/2012      $0.00
A-76    Furie Operating Alaska, LLC            Hilcorp Alaska LLC                                 KGF Grind and Inject Facility User Agreement             12/1/2016      $0.00
A-77    Furie Operating Alaska, LLC            Industrial & Oilfield Services Inc                 Master Service Agreement                                  8/3/2015      $0.00
A-78    Furie Operating Alaska, LLC            Jacobs Technology Inc                              Master Service Agreement                                  5/2/2017      $0.00
A-79    Furie Operating Alaska, LLC            Kenai Beluga Pipeline LLC                          Transportation Agreement                                 11/11/2015     $0.00
A-80    Furie Operating Alaska, LLC            Kenai Beluga Pipeline LLC                          Facilities Connection and Reimbursement Agreement        3/30/2015      $0.00

A-81    Furie Operating Alaska, LLC            Kenai Beluga Pipeline LLC                          Operational Balancing Agreement                            11/10/2015   $0.00
A-82    Furie Operating Alaska, LLC            Lawrence Berry                                     Ownership Conveyance Agreement                             6/29/2011    $0.00
A-83    Furie Operating Alaska, LLC            Lawrence Berry                                     Letter Agreement                                           6/29/2011    $0.00
A-84    Furie Operating Alaska, LLC            Lawrence Berry                                     Letter Re: Working Interest Assignment                     6/29/2011    $0.00
A-85    Furie Operating Alaska, LLC            Lawrence Berry                                     Letter Agreement Working Interest Assignment               6/29/2011    $0.00
A-86    Furie Operating Alaska, LLC            Lawrence Berry                                     Lease Transfer Agreement                                    6/29/2011   $0.00
A-87    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   CGL Insurance Policy No. 19CGLH12218                        4/11/2019   $0.00
A-88    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Excess Liability Insurance Policy No. 19XS1H12219           4/11/2019   $0.00
A-89    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Excess Liability Insurance Policy No. MS-S 6052             4/11/2019   $0.00
A-90    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Excess Liability Insurance Policy No. MS-S 6053             4/11/2019   $0.00
A-91    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Oil Pollution Insurance Policy No. MS-S 6054                4/11/2019   $0.00
A-92    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Charterer's Legal Liability Insurance Policy No. MS-S 6055 4/11/2019    $0.00

A-93    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Cargo Insurance Policy No. MS-S 6110                      4/11/2019     $0.00
A-94    Furie Operating Alaska, LLC            Lloyds of London Syndicate #1183                   Energy Package Insurance Policy No. JHBCJP2316            4/11/2019     $0.00
A-95    Furie Operating Alaska, LLC            Lloyd's Register Drilling Integrity Services Inc   Master Service Agreement                                  5/18/2018     $0.00

A-96    Furie Operating Alaska, LLC            LMJ Consulting                                Master Service Agreement                                       4/10/2013     $0.00
A-97    Furie Operating Alaska, LLC            M&H Enterprises Inc d/b/a H&H Energy Services Master Service Agreement                                       8/28/2013     $0.00

A-98    Furie Operating Alaska, LLC            MagTec Alaska LLC                                  Amendment No. 1                                           4/29/2018     $0.00
A-99    Furie Operating Alaska, LLC            MagTec Alaska LLC                                  Master Service Agreement                                  4/29/2018     $0.00
A-100   Furie Operating Alaska, LLC            Marathon Alaska Production LLC                     CISPRI Partners Amended Partnership Agreement             12/6/2012     $0.00
A-101   Furie Operating Alaska, LLC            Maritime Helicopters                               Master Service Agreement Modification No. 1               9/11/2013     $0.00
A-102   Furie Operating Alaska, LLC            Maritime Helicopters                               Master Service Agreement                                  8/11/2011     $0.00
A-103   Furie Operating Alaska, LLC            Matanuska Electric Association, Inc.               Interruptible Gas Sale & Purchase Agreement               8/20/2019     $0.00
A-104   Furie Operating Alaska, LLC            McLane Consulting Inc                              Master Service Agreement                                  7/29/2013     $0.00
A-105   Furie Operating Alaska, LLC            M-I LLC                                            Master Service Agreement Modification No. 1               7/17/2013     $0.00
A-106   Furie Operating Alaska, LLC            NC Machinery Co                                    Master Service Agreement                                  6/14/2017     $0.00
A-107   Furie Operating Alaska, LLC            NRC Alaska LLC                                     Amendment No. 1 Master Service Agreement                  7/10/2018     $0.00
A-108   Furie Operating Alaska, LLC            O'Brien's Response Management LLC                  Services Agreement                                        6/15/2018     $0.00
A-109   Furie Operating Alaska, LLC            Ocean Marine Services LLC                          Consent to Collateral Assignment                          6/4/2018      $0.00
A-110   Furie Operating Alaska, LLC            Ocean Marine Services LLC                          Consent to Collateral Assignment                          6/4/2018      $0.00
A-111   Furie Operating Alaska, LLC            Ocean Marine Services LLC                          Time Charter Party for Offshore Service Vessels           6/1/2018      $0.00
A-112   Furie Operating Alaska, LLC            Ocean Marine Services LLC                          Time Charter Party for Offshore Service Vessels            6/1/2018     $0.00
A-113   Furie Operating Alaska, LLC            Offshore Energy Services Inc                       Master Service Agreement                                  5/13/2014     $0.00
A-114   Furie Operating Alaska, LLC            Offshore Systems Kenai                             Lease Agreement                                            5/1/2015     $0.00
A-115   Furie Operating Alaska, LLC            Offshore Systems Kenai                             Facility Access/Use Agreement                             5/22/2018     $0.00
A-116   Furie Operating Alaska, LLC            Pacific Energy Alaska Operating LLC                Memorandum of Assignments and Farmout Letter              3/10/2009     $0.00
                                                                                                  Agreement
A-117   Furie Operating Alaska, LLC            Pacific Energy Alaska Operating LLC                Assignment of Interest in Oil & Gas Lease                 2/18/2009     $0.00
A-118   Furie Operating Alaska, LLC            Pacific Energy Alaska Operating LLC                Assignment of Interest in Oil & Gas Lease                 2/18/2009     $0.00
A-119   Furie Operating Alaska, LLC            Pacific Energy Alaska Operating LLC                Farmout Letter Agreement (a memorandum of which           2/11/2009     $0.00
                                                                                                  was recorded on March 19, 2009 in the Anchorage
                                                                                                  Recording District as Doc. No. 2009-017350-0, and on
                                                                                                  March 23, 2009 in the Kenai Recording District as Doc.
                                                                                                  No 2009-002662-0)
A-120   Furie Operating Alaska, LLC            Pacific Energy Resources Ltd                       Memorandum of Assignments and Farmout Letter              3/10/2009     $0.00
                                                                                                  Agreement
A-121   Furie Operating Alaska, LLC            Pacific Energy Resources Ltd.                      Farmout Letter Agreement (a memorandum of which           2/11/2009     $0.00
                                                                                                  was recorded on March 19, 2009 in the Anchorage
                                                                                                  Recording District as Doc. No. 2009-017350-0, and on
                                                                                                  March 23, 2009 in the Kenai Recording District as Doc.
                                                                                                  No 2009-002662-0)
A-122   Furie Operating Alaska, LLC            Peak Oilfield Service Company LLC                  Master Service Agreement                                  9/28/2012     $0.00
A-123   Furie Operating Alaska, LLC; Corsair   Petrotechnical Resources of Alaska LLC             Master Service Agreement                                  4/10/2018     $0.00
        Oil & Gas LLC
A-124   Furie Operating Alaska, LLC            Pollard E Line Services                            Master Service Agreement                                  5/30/2018     $0.00
A-125   Furie Operating Alaska, LLC            Pollard Wireline Inc                               Master Service Agreement                                  4/10/2013     $0.00
A-126   Furie Operating Alaska, LLC            Principal Financial Group                          Group Dental Contracted Network Insurance                    N/A        $0.00
A-127   Furie Operating Alaska, LLC            Principal Financial Group                          Group Member Life Insurance                                  N/A        $0.00
A-128   Furie Operating Alaska, LLC            Principal Financial Group                          Group Long Term Disability Insurance                         N/A        $0.00
A-129   Furie Operating Alaska, LLC            Principal Financial Group                          Group Short Term Disability Insurance                        N/A        $0.00
A-130   Furie Operating Alaska, LLC            Principal Financial Group                          Group Vision Care Expense Insurance                          N/A        $0.00
                                              Case 19-11781-LSS             Doc 797-7       Filed 05/29/20        Page 6 of 11




A-131   Cornucopia Oil & Gas Company, LLC Production Testing Services Inc                   Master Service Agreement                                 2/3/2017          $0.00

A-132   Furie Operating Alaska, LLC         Ruby Investments Inc                            Office Lease Agreement                                  11/1/2016    $ 11,721.83
A-133   Furie Operating Alaska, LLC         Ryder Scott Company LP                          Letter Agreement                                        11/6/2018           $0.00
A-134   Furie Operating Alaska, LLC         Safeway Services                                Master Service Agreement                                8/5/2015            $0.00
A-135   Furie Operating Alaska, LLC         Schlumberger Technology Corporation             Master Service Agreement Modification No. 1             7/17/2013           $0.00
A-136   Furie Operating Alaska, LLC         Schlumberger Technology Corporation             Master Service Agreement                                6/9/2011            $0.00
A-137   Furie Operating Alaska, LLC         Sierra Hamilton LLC                             Master Service Agreement                                5/21/2018           $0.00
A-138   Furie Operating Alaska, LLC         SolstenXP Inc                                   Master Service Agreement                                2/10/2015           $0.00
A-139   Cornucopia Oil & Gas Company, LLC   State of Alaska Department of Law               Closing Agreement                                       4/12/2019           $0.00

A-140   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Kitchen Unit Agreement                                  12/11/2006         $0.00

A-141   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389189             2/1/2000          $0.00

A-142   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389190             2/1/2000          $0.00

A-143   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389191             2/1/2000          $0.00

A-144   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389192             2/1/2000          $0.00

A-145   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389193             2/1/2000          $0.00

A-146   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389196             2/1/2000          $0.00

A-147   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389197             2/1/2000          $0.00

A-148   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389198             2/1/2000          $0.00

A-149   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389507             5/1/2001          $0.00

A-150   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389513             5/1/2001          $0.00

A-151   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389514             5/1/2001          $0.00

A-152   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389515             5/1/2001          $0.00

A-153   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389914             1/1/2002          $0.00

A-154   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389915             1/1/2002          $0.00

A-155   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389917             1/1/2002          $0.00

A-156   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389918             1/1/2002          $0.00

A-157   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389919             1/1/2002          $0.00

A-158   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389923             1/1/2002          $0.00

A-159   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389924             1/1/2002          $0.00

A-160   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389925             1/1/2002          $0.00

A-161   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389926             1/1/2002          $0.00

A-162   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389927             1/1/2002          $0.00

A-163   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389928             1/1/2002          $0.00

A-164   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389929             1/1/2002          $0.00

A-165   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 389930             1/1/2002          $0.00

A-166   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 390374            10/1/2003          $0.00

A-167   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 390381            10/1/2003          $0.00

A-168   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 390548             6/1/2005          $0.00

A-169   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 390554             6/1/2005          $0.00

A-170   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 391106             1/1/2007          $0.00

A-171   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 391598             3/1/2011          $0.00

A-172   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 391599             3/1/2011          $0.00

A-173   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 391603             3/1/2011          $0.00

A-174   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 391604             3/1/2011          $0.00

A-175   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Competitive Oil & Gas Lease - ADL No. 397607             3/1/2011          $0.00

A-176   Furie Operating Alaska, LLC         State of Alaska Department of Natural Resources Sixth Plan of Development for the Kitchen Lights Unit   12/11/2018         $0.00
                                              Case 19-11781-LSS               Doc 797-7    Filed 05/29/20        Page 7 of 11




A-177   Furie Operating Alaska, LLC       State of Alaska Department of Natural Resources Plans of Operation for the Kitchen Lights Unit as                       $0.00
                                                                                          approved from time to time
A-178   Cornucopia Oil & Gas Company, LLC State of Alaska Department of Revenue           Closing Agreement                                          4/12/2019    $0.00

A-179   Furie Operating Alaska, LLC        Stokes & Spiehler Offshore Inc                   Master Service Agreement                                 8/30/2013    $0.00
A-180   Furie Operating Alaska, LLC        Superior Energy Services LLC                     Master Service Agreement                                 6/14/2017    $0.00
A-181   Furie Operating Alaska, LLC        Tailing International LLC                        Assignment and Assumption of Master Service              7/1/2016     $0.00
                                                                                            Agreement
A-182   Furie Operating Alaska, LLC        Tailing LLC                                      Assignment and Assumption of Master Service               7/1/2016    $0.00
                                                                                            Agreement
A-183   Furie Operating Alaska, LLC        Tailing LLC                                      Master Service Agreement                                  12/1/2015   $0.00
A-184   Furie Operating Alaska, LLC        Taylor Fire Protection Services LLC              Master Service Agreement                                   3/4/2016   $0.00
A-185   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Side Letter Agreement                                    10/22/2010   $0.00
A-186   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Lease Assignment and Participation Agreement             10/22/2010   $0.00
A-187   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Operating Agreement Kitchen Lights Area                  10/21/2010   $0.00
A-188   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Side Letter Agreement                                    10/22/2010   $0.00
A-189   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Side Letter Agreement                                    10/22/2010   $0.00
A-190   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Kitchen Unit Agreement                                   12/11/2006   $0.00
A-191   Furie Operating Alaska, LLC        Taylor Minerals LLC                              Operating Agreement                                      10/21/2010   $0.00
A-192   Furie Operating Alaska, LLC        Terrasond Limited                                Master Service Agreement                                  9/18/2013   $0.00
A-193   Furie Operating Alaska, LLC        Tesco Corporation (US)                           Master Service Agreement                                 5/29/2014    $0.00
A-194   Furie Operating Alaska, LLC        Tesoro Maritime Company                          CISPRI Services Limited Liability Company Agreement      12/15/2015   $0.00

A-195   Furie Operating Alaska, LLC        Tesoro Maritime Company                          CISPRI Partners Amended Partnership Agreement            12/6/2012    $0.00
A-196   Furie Operating Alaska, LLC        Total Safety US Inc                              Master Service Agreement Modification No. 1               6/6/2014    $0.00
A-197   Furie Operating Alaska, LLC        Total Safety US Inc                              Master Service Agreement                                 9/15/2011    $0.00
A-198   Furie Operating Alaska, LLC        TransMontaigne Product Services Inc              CISPRI Partners Amended Partnership Agreement             12/6/2012   $0.00
A-199   Furie Operating Alaska, LLC        Tripoint Alaska LLC                              Master Service Agreement                                  6/5/2018    $0.00
A-200   Furie Operating Alaska, LLC        Udelhoven Oilfield System Services Inc           Master Service Agreement                                 11/15/2016   $0.00
A-201   Furie Operating Alaska, LLC        Waters Petroleum, LLC (dba Waters Petroleum      Consulting Services Agreement                             7/24/2019   $0.00
                                           Advisors)
A-202   Furie Operating Alaska, LLC        Weaver Brothers Inc                              Tank Lease and Transport Agreement                       7/2/2018     $0.00
A-203   Furie Operating Alaska, LLC        Wild Well Control Inc                            Master Service Agreement                                 6/14/2016    $0.00
A-204   Furie Operating Alaska, LLC        Wolfepak Inc                                     License and Purchase Agreement                                        $0.00
A-205   Furie Operating Alaska, LLC        XTO Energy Inc                                   CISPRI Services Limited Liability Company Agreement      12/15/2015   $0.00

A-206   Furie Operating Alaska, LLC        XTO Energy Inc                                   CISPRI Partners Amended Partnership Agreement            12/6/2012    $0.00
B-36    Furie Operating Alaska, LLC        Chugach Electric Association Inc                 Firm and Interruptible Gas Sale and Purchase Agreement   3/3/2017     $0.00
            Case 19-11781-LSS   Doc 797-7    Filed 05/29/20   Page 8 of 11




                                    Exhibit G-2

                          Rejected Contract and Leases List



[See attached.]
            Case 19-11781-LSS         Doc 797-7      Filed 05/29/20      Page 9 of 11




For the avoidance of doubt, the Debtors or the Reorganized Debtors, as applicable, reserve the
right to alter, amend, modify or supplement the list of assumed Executory Contract and Unexpired
Leases in accordance with the Plan, including, without limitation, pursuant to Article V of the
Plan, which provides that:

                                  ARTICLE V
                      TREATMENT OF EXECUTORY CONTRACTS
                            AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

       On the Effective Date, except as otherwise provided in the Plan, each Executory
       Contract and Unexpired Lease not previously rejected, assumed, or assumed and
       assigned, including, without limitation, any employee benefit plans, severance
       plans, and other Executory Contracts under which employee obligations arise, shall
       be deemed automatically rejected pursuant to sections 365 and 1123 of the
       Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
       specifically described in the Plan as to be assumed or assumed and assigned in
       connection with confirmation of the Plan, or is specifically scheduled on the
       Assumed Contracts and Leases List to be assumed or assumed and assigned (as
       specified on such list) pursuant to the Plan or the Plan Supplement; (2) is subject to
       a pending motion to assume such Unexpired Lease or Executory Contract as of the
       Effective Date; or (3) is a contract, instrument, release, indenture, or other
       agreement or document entered into in connection with the Plan.

       Unless otherwise indicated, assumptions or rejections of Executory Contracts and
       Unexpired Leases pursuant to the Plan or the Acquisition Documents are effective
       as of the Effective Date. Any motions to assume Executory Contracts or Unexpired
       Leases pending on the Effective Date shall be subject to approval by a Final Order
       of the Bankruptcy Court on or after the Effective Date. Notwithstanding anything
       to the contrary in the Plan, at the direction or with the consent of the Acquirer, and
       in accordance with the Acquisition by Foreclosure Agreement, the Acquirer (i) may
       elect to have the Debtors reject any Key Contract at any time prior to the Effective
       Date, and (ii) shall have the right to alter, amend, modify, or supplement the
       Assumed Contracts and Leases List identified in Article V.A of the Plan and in the
       Plan Supplement at any time through and including 45 days after the Effective Date.
                                                                  Case 19-11781-LSS           Doc 797-7   Filed 05/29/20   Page 10 of 11




Contract                                                                                                                                                                                     Effective
  No.        Debtor(s) Party to Contract                                         Name of Counterparty                                               Title of Contract                          Date
  B-1    Furie Operating Alaska, LLC;      Advanced Drilling Solutions LLC                                                        Letter Agreement Re: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-2    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-3    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Settlement Agreement and Release                          3/17/2019
  B-4    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-5    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Confidentiality Agreement                                 1/30/2014
  B-6    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 1                                           1/29/2015
  B-7    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 2 to Gas Sale and Purchase Agreement        7/27/2015

  B-8    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 3 to Gas Sale and Purchase Agreement        9/13/2018

  B-9    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 4 to Gas Sale and Purchase Agreement        10/4/2018

  B-10   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 5 to Gas Sale and Purchase Agreement        11/8/2018

  B-11   Cornucopia Oil & Gas Company,     Alaska Electric and Energy Cooperative Inc                                             Statement of Limited Guarantee                            6/26/2014
         LLC
  B-12   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-13   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 6 to Gas Sales Agreement                    5/24/2019
  B-14   Furie Operating Alaska, LLC       All American Oilfield Associates LLC                                                   Master Service Agreement                                   4/9/2013
  B-15   Furie Operating Alaska, LLC       Ally Financial                                                                         Lease Agreement                                           4/26/2019
  B-16   Furie Operating Alaska, LLC;      Ankura Consulting Group LLC                                                            Engagement Agreement                                      3/23/2018
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
  B-17   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations Inc                                                   Master Service Agreement Modification No. 1               7/18/2013
  B-18   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations Inc                                                   Master Service Agreement                                  4/19/2011
  B-19   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations LLC                                                   Modification No. 2 Master Service Agreement               7/16/2018
  B-20   Furie Operating Alaska, LLC       Baker Petrolite Corporation                                                            Master Service Agreement Modification No. 1               7/18/2013
  B-21   Furie Operating Alaska, LLC       Baker Petrolite Corporation                                                            Master Service Agreement                                  4/19/2011
  B-22   Furie Operating Alaska, LLC       Baker Petrolite LLC                                                                    Modification No. 2 Master Service Agreement               7/16/2018
  B-23   Furie Operating Alaska, LLC       BAM Clough JV                                                                          Confidentiality Agreement                                 8/20/2014
  B-24   Furie Operating Alaska, LLC       BJ Services Company USA                                                                Master Service Agreement                                  4/19/2011
  B-25   Furie Operating Alaska, LLC       BlueCrest Alaska Operating LLC                                                         Natural Gas Exchange Agreement                             5/8/2018
  B-26   Furie Operating Alaska, LLC       Bluecrest Alaska Operating LLC                                                         Natural Gas Sale and Purchase Agreement                    5/7/2018
  B-27   Furie Operating Alaska, LLC       Briley & Associates                                                                    Residential Lease Agreement                               11/14/2016
  B-28   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-29   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Consent Agreement                                         9/30/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-30   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Consent and Waiver under Preferred Equity Agreements      7/15/2014
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
  B-31   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement RE: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-32   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Drilling Contract                    9/20/2016
  B-33   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-34   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-35   Furie Operating Alaska, LLC       CEESI Measurement Solutions Inc                                                        Master Service Agreement                                  5/29/2014
  B-37   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    Charter for Off Shore Supply and Support Services          1/4/2016
  B-38   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    Vessel Boarding and Utilization Agreement                  8/5/2016
  B-39   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    CISPRI Services Uniform Time Charter Part for Off-Shore    1/4/2016
                                                                                                                                  Supply and Support Services
  B-40   Furie Operating Alaska, LLC;      Comprator GmbH                                                                         Data Processing Agreement
         Cornucopia Oil & Gas Company,
         LLC
  B-41   Furie Operating Alaska, LLC       David W. Elder                                                                         Employment Agreement                                      2/15/2015
  B-42   Furie Operating Alaska, LLC       First Insurance Funding                                                                Commercial Premium Finance Agreement                      5/12/2019
  B-43   Furie Operating Alaska, LLC       First Insurance Funding                                                                Commercial Premium Finance Agreement                      4/26/2019
  B-44   Furie Operating Alaska, LLC       Furie Operating Alaska, LLC                                                            Furie Operating Alaska, LLC, 401(k) Plan                     N/A
  B-45   Furie Operating Alaska, LLC       Homer Electric Association Inc                                                         Statement of Limited Guarantee                            6/26/2014
  B-46   Furie Operating Alaska, LLC       Homer Electric Association Inc                                                         Confidentiality Agreement                                 1/30/2014
  B-47   Furie Operating Alaska, LLC;      Kay Rieck                                                                              Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-48   Furie Operating Alaska, LLC       Key Energy Services LLC                                                                Master Service Agreement                                   9/7/2011
  B-49   Furie Operating Alaska, LLC       Key Energy Services LLC                                                                First Amendment to Master Service Agreement               2/27/2013
  B-50   Furie Operating Alaska, LLC       Kuukpik Drilling                                                                       Letter re Rental of Diverter Equipment                    5/31/2018
  B-51   Furie Operating Alaska, LLC;      M.A. (Tony) Nunes                                                                      Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-52   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-53   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-54   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-55   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Brokerage Service Agreement                               3/28/2018
  B-56   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Brokerage Service Agreement                               3/28/2018
  B-57   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-58   Furie Operating Alaska, LLC       Michael L. Foster & Associates Inc                                                     Letter Agreement                                          4/17/2014
  B-59   Furie Operating Alaska, LLC       Municipality of Anchorage d/b/a Municipal Light & Power                                Interruptible Gas Sale and Purchase Agreement             8/15/2019
  B-60   Furie Operating Alaska, LLC       Nabors Alaska Drilling Inc                                                             2018 Kitchen Lights Unit Program Proposal                 5/15/2018
  B-61   Furie Operating Alaska, LLC       Nordic Calista Services                                                                Letter Agreement Re: Equipment Rental                     5/25/2018
  B-62   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-63   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Offshore Daywork Drilling Contract - U.S.                 12/1/2015
  B-64   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Drilling Contract                    9/20/2016
  B-65   Furie Operating Alaska, LLC;      Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-66   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Offshore Daywork Drilling Contract                        12/1/2015
  B-67   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-68   Furie Operating Alaska, LLC       Northern Lights Center LLC                                                             International Self Storage Rules & Regulations            12/19/2016
  B-69   Cornucopia Oil & Gas Company,     Norton Rose Fulbright US LLP                                                           Legal Representation Letter                                4/4/2018
         LLC
  B-70   Furie Operating Alaska, LLC       Reed Smith LLP                                                                         Letter Re: IRS Information Document Requests               3/7/2016
  B-71   Furie Operating Alaska, LLC       Reed Smith LLP                                                                         Letter Re: General Tax Advice and Legal Assistance        12/14/2017
                                                             Case 19-11781-LSS            Doc 797-7        Filed 05/29/20       Page 11 of 11




B-72   Furie Operating Alaska, LLC     Seaport Global Securities LLC                                                                      Engagement Letter                                    6/5/2019
B-73   Furie Operating Alaska, LLC     Shamrock Management LLC d/b/a Shamrock Energy Solutions                                            Master Service Agreement                            3/28/2016
B-74   Furie Operating Alaska, LLC     Shelf Drilling Offshore Resources Limited II                                                       Letter Agreement re: Rig Lease                      8/25/2017
B-75   Furie Operating Alaska, LLC     Sierra Pine Resources International Inc                                                            Amendment No. 1 to Master Service Agreement          1/1/2019
B-76   Furie Operating Alaska, LLC     Sierra Pine Resources International Inc                                                            Master Service Agreement                            1/19/2018
B-77   Furie Operating Alaska, LLC     Smith International Inc.                                                                           Master Service Agreement Modification No. 1         7/17/2013
B-78   Furie Operating Alaska, LLC     Southside Classic Leasing LLC                                                                      Texas Commercial Lease Agreement                     5/1/2017
B-79   Furie Operating Alaska, LLC     Sparrows Offshore LLC                                                                              Master Service Agreement                            5/19/2014
B-80   Furie Operating Alaska, LLC     Spartan Offshore Drilling LLC                                                                      Offshore Daywork Drilling Contract                  6/19/2018
B-81   Furie Operating Alaska, LLC     Spartan Offshore Drilling LLC                                                                      Offshore Daywork Drilling Company                   6/19/2018
B-82   Furie Operating Alaska, LLC     Team Industrial Services Inc                                                                       Master Service Agreement                            5/25/2012
B-83   Furie Operating Alaska, LLC;    Tom Hord                                                                                           Memorandum of Agreement                             1/31/2016
       Cornucopia Oil & Gas Company,
       LLC
B-84   Furie Operating Alaska, LLC     United States Department of Homeland Security; Secretary of Homeland Security, Jeh Johnson; U.S.   Settlement Agreement and Mutual Release of Claims   2/3/2017
                                       Customs and Border Protection; Commissioner Gil Kerlikowski
B-85   Furie Operating Alaska, LLC     Watson Company Inc                                                                                 Master Service Agreement                            1/12/2017
B-86   Furie Operating Alaska, LLC     Watson Company Inc                                                                                 Letter Re: MSA Extension                            6/21/2013
B-87   Furie Operating Alaska, LLC     Weatherford International Inc                                                                      Master Service Agreement Modification No. 1         6/21/2013
B-88   Furie Operating Alaska, LLC     Weatherford International Inc                                                                      Master Service Agreement                             8/1/2011
